                                   Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.1 Page 1 of 14




                                    1   BLOOD HURST & O’REARDON, LLP             MORGAN & MORGAN COMPLEX
                                        TIMOTHY G. BLOOD (149343)                  LITIGATION GROUP
                                    2   LESLIE E. HURST (178432)                 JOHN A. YANCHUNIS (FL324681)
                                        JENNIFER L. MACPHERSON (202021)          PATRICK A. BARTHLE II (FL99286)
                                    3   501 West Broadway, Suite 1490            201 N. Franklin Street, 7th Floor
                                        San Diego, CA 92101                      Tampa, FL 33602
                                    4   Tel: 619/338-1100                        Tel: 813/223-5505
                                        619/338-1101 (fax)                       813/223-5402 (fax)
                                    5   tblood@bholaw.com                        jyanchunis@ForThePeople.com
                                        lhurst@bholaw.com                        pbarthle@ForThePeople.com
                                    6   jmacpherson@bholaw.com
                                    7   THE CONSUMER PROTECTION
                                         FIRM, PLLC
                                    8   HEATHER H. JONES (FL0118974)
                                        WILLIAM “BILLY” PEERCE HOWARD
                                    9    (FL0103330)
                                        4030 Henderson Blvd.
                                   10   Tampa, FL 33609
                                        Tel: 813/500-1500
                                   11   813/435-2369 (fax)
                                        Heather@TheConsumerProtectionFirm.com
   BLOOD HURST & O’ REARDON, LLP




                                   12   Billy@TheConsumerProtectionFirm.com
                                   13   Attorneys for Plaintiffs
                                   14                         UNITED STATES DISTRICT COURT
                                   15                      SOUTHERN DISTRICT OF CALIFORNIA
                                   16   BRIAN HAYWARD, individually and        Case No. '20CV0854 BEN KSC
                                        on behalf of all others similarly
                                   17   situated,                              CLASS ACTION
                                   18                Plaintiff,
                                                                               CLASS ACTION COMPLAINT
                                   19         v.
                                   20   NORTEK SECURITY AND
                                        CONTROL, LLC,
                                   21
                                                     Defendant.                JURY TRIAL DEMANDED
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

00164050
                                                                   CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.2 Page 2 of 14




                                   1         Plaintiff Brian Hayward (“Mr. Hayward”) individually and on behalf of all
                                   2   others similarly situated, asserts Nortek Security and Control, LLC (“Nortek”) “robo-
                                   3   called” him numerous times in stark violation of the Telephone Consumer Protection
                                   4   Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).
                                   5                                    INTRODUCTION
                                   6         1.     Nortek Security & Control, LLC purports to be a leader in wireless
                                   7   Security, Home Automation and Personal Safety systems and devices. Nortek has
                                   8   more than 4 million commercial, residential, and personal systems deployed and more
                                   9   than 20 million connected wireless devices.
                                  10         2.     To promote its business and increase sales, Nortek indiscriminately
                                  11   robo-blast calls throughout the United States with no regard for the law.
  BLOOD HURST & O’ REARDON, LLP




                                  12         3.     Mr. Hayward is a victim of Nortek’s robo-calling scheme.
                                  13         4.     Mr. Hayward was never a customer of Nortek, never provided his phone
                                  14   number to Nortek and certainly never gave it the required “express consent” to
                                  15   robocall him.
                                  16         5.     Nortek’s robo-dialing scheme results in millions of people receiving
                                  17   intrusive, illegal and unwanted robocalls.
                                  18                   TELEPHONE CONSUMER PROTECTION ACT
                                  19         6.     Congress found that “automated or pre-recorded calls are a nuisance and
                                  20   an invasion of privacy, regardless of the type of call and decided that ‘banning’ such
                                  21   calls made without consent was the only effective means of protecting telephone
                                  22   consumers from this nuisance and privacy invasion.” Pub. L. No. 102-243, §§ 2 (10-
                                  23   13) (Dec. 20, 1991), codified at 47 U.S.C. § 227.
                                  24         7.     The Supreme Court of the United States found that Americans suffer an
                                  25   invasion of their privacy from these calls that violate the TCPA. Mims v. Arrow Fin.
                                  26   Servs., LLC, 132 S. Ct. 740, 744 (2012).
                                  27
                                  28
                                                                                    1                                Case No.
00164050
                                                                  CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.3 Page 3 of 14




                                   1         8.      Unwanted and illegal robocalls are the #1 consumer complaint in
                                   2   America, year after year for the last decade. From 2014 to 2019, the Federal Trade
                                   3   Commission (“FTC”) alone has reported 30.4 million unwanted robocall complaints.1
                                   4         9.      A class action is the only way to halt or even slow Nortek’s violation of
                                   5   the TCPA. “Given the remedial purpose of the TCPA, it is no surprise that its cause
                                   6   of action would be conducive to class-wide disposition. In enacting the law, Congress
                                   7   sought to deter an activity that, while pernicious and disruptive, does not trigger
                                   8   extensive liability in any single case. Since few individuals would have an incentive
                                   9   to bring suit, no matter how frustrated they were with the intrusion on their privacy,
                                  10   the TCPA opted for a model that allows for resolution of issues without extensive
                                  11   individual complications.” Krakauer v. Dish Network, L.L.C., 925 F.3d 643, 656 (4th
  BLOOD HURST & O’ REARDON, LLP




                                  12   Cir. 2019).
                                  13         10.     The TCPA was enacted to prevent companies like Nortek from invading
                                  14   American citizens’ privacy and prevent illegal robocalls.
                                  15         11.     “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the
                                  16   scourge of modern civilization, they wake us up in the morning; they interrupt our
                                  17   dinner at night; they force the sick and elderly out of bed; they hound us until we want
                                  18   to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings
                                  19   presumably intended to give telephone subscribers another option: telling the
                                  20   autodialers to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242,
                                  21   1255-56 (11th Cir. 2014).
                                  22
                                  23
                                  24   1
                                               See       https://www.ftc.gov/policy/reports/policy-reports/commission-staff-
                                  25   reports/national-do-not-call-registry-data-book-fy-9;     https://www.ftc.gov/system/
                                       files/documents/reports/national-do-not-call-registry-data-book-fiscal-year-
                                  26   2019/dnc_data_book_2019.pdf. It is noteworthy, the actual number of people that
                                  27   received unwanted and illegal robocalls during the past 5 years is estimated to be in
                                       the billions. The 30.4 million number is obviously from individuals that knew how to
                                  28   file a formal complaint with only the FTC and took the time to do so.
                                                                                  2                                  Case No.
00164050
                                                                   CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.4 Page 4 of 14




                                   1         12.     As will be illustrated in this case, not only did Nortek break the law by
                                   2   calling Mr. Hayward the first time, they continued despite being told to stop and
                                   3   despite Mr. Hayward registering his number on the National Do Not Call Registry.
                                   4         13.     According to findings by the Federal Communication Commission
                                   5   (“FCC”)—the agency Congress vested with authority to issue regulations
                                   6   implementing the TCPA—such calls are prohibited because, as Congress found,
                                   7   automated or prerecorded telephone calls are a greater nuisance and invasion of
                                   8   privacy than live solicitation calls, and such calls can be costly and inconvenient. The
                                   9   FCC also recognized that wireless customers are charged for incoming calls whether
                                  10   they pay in advance or after the minutes are used. This type of damage shared by Mr.
                                  11   Hayward and the class members is the same.
  BLOOD HURST & O’ REARDON, LLP




                                  12                              JURISDICTION AND VENUE
                                  13         14.     Jurisdiction and venue for purposes of this action are appropriate and
                                  14   conferred by 28 U.S.C. § 1331 and 47 U.S.C. § 227.
                                  15         15.     Mr. Hayward is a citizen and resident of Savannah, Georgia. He received
                                  16   the calls at issue while in the state of Georgia.
                                  17         16.     Nortek Security & Control promotes itself as the leader in Security,
                                  18   Home Automation and Personal Safety wireless devices trusted by more than 3+
                                  19   million commercial businesses and residential homeowners. (nortekcontrol.com
                                  20   visited on March 12, 2020). Venue is proper pursuant to 28 U.S.C. § 1391(b)(1).
                                  21   Nortek is a corporation which was formed in California with its principal place of
                                  22   business in Carlsbad, California and conducts business throughout the United States.
                                  23                               FACTUAL ALLEGATIONS
                                  24         17.     Mr. Hayward was robocalled by Nortek starting in approximately
                                  25   January 2019. During these marketing calls, Nortek offered its security services.
                                  26         18.     Nortek called Plaintiff from telephone numbers identified on
                                  27   Defendant’s     website    including     (800)      421-1587   and   (760)    438-7000
                                  28   (www.nortekcontrol.com/contact-us/)
                                                                                   3                                   Case No.
00164050
                                                                   CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.5 Page 5 of 14




                                   1         19.    In January 2019, Mr. Hayward answered a call and in trying to determine
                                   2   who was calling him, asked who he would have to make a check out to and the caller
                                   3   answered, “Nortek Security.”
                                   4         20.    During a telephone call on or about April 26, 2019, the caller identified
                                   5   themselves as calling from Nortek Security and Control and gave its business address
                                   6   as 5919 Sea Otter Place, Carlsbad, California 92010 with telephone number 760-438-
                                   7   7000 and website www.nortekcontrol.com.
                                   8         21.    Mr. Hayward told a representative of Nortek that he was not interested
                                   9   in their security services and to stop calling.
                                  10         22.    Mr. Hayward asked Nortek to stop calling him during multiple phone
                                  11   conversations.
  BLOOD HURST & O’ REARDON, LLP




                                  12         23.    Mr. Hayward registered his cellular telephone number on the National
                                  13   Do Not Call Registry on May 6, 2019.
                                  14         24.    Nortek continued to call Mr. Hayward despite his requests to cease calls
                                  15   and despite putting them on notice they were calling a number they did not have the
                                  16   required express consent to call.
                                  17         25.    Mr. Hayward estimates Nortek called him approximately 13 times after
                                  18   he instructed Nortek to stop calling.
                                  19         26.    Mr. Hayward never provided his cell phone number to Nortek.
                                  20         27.    Mr. Hayward is the “called party.”
                                  21         28.    Nortek called Mr. Hayward’s telephone number in an attempt to solicit
                                  22   its security services.
                                  23         29.    Nortek never had express consent to place any robo-calls (calls made
                                  24   with an automatic telephone dialing system aka “ATDS”) to Mr. Hayward’s cellular
                                  25   telephone number.
                                  26         30.    Mr. Hayward answered a phone call and there was a noticeable pause
                                  27   before an individual said they were calling from Nortek. Mr. Hayward informed
                                  28
                                                                                   4                                 Case No.
00164050
                                                                   CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.6 Page 6 of 14




                                   1   Nortek that it did not have permission to call his cell phone to solicit a service he was
                                   2   never interested in and to stop calling him.
                                   3         31.    Each call Nortek made to Mr. Hayward’s aforementioned cellular
                                   4   telephone number was done so without the “express permission” of Mr. Hayward.
                                   5         32.    Mr. Hayward is the regular user and carrier of the cellular telephone
                                   6   number at issue, (912) 224-XXXX.
                                   7         33.    Nortek made at least ten calls to (912) 224-XXXX in the last four years.
                                   8         34.    Each call Nortek made to (912) 224-XXXX was with the same telephone
                                   9   system.
                                  10         35.    Each call Nortek made to Mr. Hayward was made using an ATDS, which
                                  11   has the capacity to store or produce telephone numbers to be called, without human
  BLOOD HURST & O’ REARDON, LLP




                                  12   intervention, using a random or sequential number generator; and to dial such
                                  13   numbers as specified by 47 U.S.C § 227(a)(1).
                                  14         36.    By effectuating these unlawful phone calls, Nortek has caused
                                  15   Mr. Hayward the very harm that Congress sought to prevent—namely, a “nuisance
                                  16   and invasion of privacy.”
                                  17         37.    Nortek’s aggravating and annoying phone calls trespassed upon and
                                  18   interfered with Mr. Hayward’s rights and interests in his cellular telephone and
                                  19   cellular telephone line, by intruding upon his seclusion.
                                  20         38.    Nortek’s phone calls harmed Mr. Hayward by wasting his time,
                                  21   trespassed on his phone, invaded his privacy as well as caused aggravation and
                                  22   inconvenience.
                                  23         39.    Moreover, “wireless customers [like Mr. Hayward] are charged for
                                  24   incoming calls whether they pay in advance or after the minutes are used.” In re:
                                  25   Rules Implementing the TCPA of 1991, 23 FCC Rcd 559, 562 (2007).
                                  26         40.    Nortek’s phone calls harmed Mr. Hayward by depleting the battery life
                                  27   on his cellular telephone, and by using minutes allocated to Mr. Hayward by his
                                  28   cellular telephone service provider.
                                                                                   5                                    Case No.
00164050
                                                                   CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.7 Page 7 of 14




                                   1         41.    Despite actual knowledge of their wrongdoing, Nortek continues its
                                   2   illegal scheme of unwanted robocalls.
                                   3         42.    Nortek willfully and/or knowingly violated the TCPA with respect to
                                   4   Mr. Hayward and the members of the Class.
                                   5                            CLASS ACTION ALLEGATIONS
                                   6         43.    Mr. Hayward, individually and on behalf of all others similarly situated,
                                   7   brings this case on behalf of a Class.
                                   8         44.    The TCPA makes it illegal to robo-call an individual’s cell phone. The
                                   9   applicable exception to this law is if the robo-caller has “express consent” to call. This
                                  10   case is about robo-calls to people where Nortek never had consent.
                                  11         45.    Mr. Hayward seeks to certify the following Classes, subject to
  BLOOD HURST & O’ REARDON, LLP




                                  12   amendment, as follows:
                                  13         (1) All persons in the United States (2) to whose cellular telephone
                                             number (3) Nortek placed a non-emergency telephone call relating to a
                                  14
                                             solicitation (4) using substantially the same system(s) that were used to
                                  15         telephone Mr. Hayward (5) within 4 years of the complaint and (6) where
                                             Nortek did not have express consent to call said cellular telephone
                                  16
                                             number.
                                  17
                                             46.    The Do Not Call Registry Class consists of:
                                  18
                                             (1) All persons in the United States (2) to whose residential or cellular
                                  19         telephone number (3) Nortek placed a non-emergency telephone call
                                  20         relating to a solicitation (4) using substantially the same system(s) that
                                             were used to telephone Mr. Hayward (5) within 4 years of the complaint
                                  21         and (6) more than 31 days after having registered such telephone number
                                  22         on the national do not call registry.
                                  23         47.    Mr. Hayward represents and is a member of the Classes. Excluded from
                                  24   the Classes are Nortek and any entities in which Nortek has a controlling interest,
                                  25   Nortek’s agents and employees, the Judge to whom this action is assigned, and any
                                  26   member of the Judge’s staff and immediate family, and claims for personal injury,
                                  27   wrongful death and/or emotional distress.
                                  28
                                                                                   6                                    Case No.
00164050
                                                                   CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.8 Page 8 of 14




                                   1         48.    Excluded from the Do Not Call Registry Class are persons who Nortek’s
                                   2   records show made a purchase from Nortek within 19 months of such calls or an
                                   3   inquiry within 3 months of such call.
                                   4         49.    Mr. Hayward is presently unaware of the exact number of members in
                                   5   the Classes but based upon the size and scope of Nortek’s business, Mr. Hayward
                                   6   reasonably believes that members of each Class number at a minimum in the
                                   7   thousands.
                                   8         50.    Mr. Hayward and all members of each Class have been harmed by
                                   9   Nortek’s actions.
                                  10         51.    This Class Action Complaint seeks money damages and injunctive relief.
                                  11         52.    The joinder of all Class members is impracticable due to the size and
  BLOOD HURST & O’ REARDON, LLP




                                  12   relatively modest value of each individual claim.
                                  13         53.    The disposition of the claims in a class action will provide substantial
                                  14   benefit to both the parties and the Court in avoiding a multiplicity of identical suits.
                                  15   The Classes can be easily identified through records maintained by Nortek.
                                  16         54.    There are questions of law and fact common to members of each Class,
                                  17   which common questions predominate over any questions that affect only individual
                                  18   Class members. Those common questions of law and fact include, but are not limited
                                  19   to:
                                  20         (1)    Whether Nortek engaged in a pattern of using an ATDS to place calls to
                                  21                cellular telephones without the prior express consent of the called party;
                                  22         (2)    Whether Nortek made telephone solicitation calls to telephone numbers
                                  23                registered on the National Do Not call Registry;
                                  24         (3)    Whether Nortek’s conduct was knowing or willful; and
                                  25         (4)    Whether Nortek’s actions violated the TCPA.
                                  26         55.    As a person who received the telephone calls using an ATDS or an
                                  27   artificial or prerecorded voice, without his prior express consent, all within the
                                  28
                                                                                  7                                    Case No.
00164050
                                                                  CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.9 Page 9 of 14




                                   1   meaning of the TCPA, Mr. Hayward asserts claims that are typical of the members of
                                   2   the Class.
                                   3         56.    Mr. Hayward will fairly and adequately represent and protect the
                                   4   interests of each Class, and Mr. Hayward does not have an interest that is antagonistic
                                   5   to any member of the Classes.
                                   6         57.    Mr. Hayward has retained counsel experienced in handling class action
                                   7   claims involving violations of federal and state consumer protection statutes such as
                                   8   the TCPA.
                                   9         58.    A class action is the superior method for the fair and efficient
                                  10   adjudication of this controversy.
                                  11         59.    Classwide relief is essential to compel Nortek to comply with the TCPA.
  BLOOD HURST & O’ REARDON, LLP




                                  12   The interest of Class members in individually controlling the prosecution of separate
                                  13   claims against Nortek is small because the statutory damages in an individual action
                                  14   for violation of the TCPA is small.
                                  15         60.    Management of these claims is likely to present significantly fewer
                                  16   difficulties than are presented in many class claims because the calls at issue are all
                                  17   automated and the Class members, by definition, did not provide the prior express
                                  18   consent required under the statute to authorize calls to their cellular telephones.
                                  19         61.    Nortek has acted on grounds generally applicable to each Class, thereby
                                  20   making final injunctive relief and corresponding declaratory relief with respect to the
                                  21   Classes as a whole appropriate.
                                  22         62.    Moreover, Mr. Hayward alleges that the TCPA violations complained of
                                  23   herein are substantially likely to continue in the future if an injunction is not entered.
                                  24                                          COUNT I
                                  25                    (Violation of the TCPA, 47 U.S.C. §§ 227 et seq.)
                                  26         63.    Mr. Hayward incorporates Paragraphs 1 through 62 as if fully set forth
                                  27   herein.
                                  28
                                                                                   8                                     Case No.
00164050
                                                                   CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.10 Page 10 of 14




                                   1         64.    Nortek violated the TCPA with respect to Mr. Hayward and members of
                                   2   the Class. Nortek willfully violated the TCPA with respect to Mr. Hayward each time
                                   3   it called Mr. Hayward without having express consent to place such calls using an
                                   4   ATDS.
                                   5         65.    Nortek knowingly violated the TCPA with respect to Mr. Hayward,
                                   6   especially for each of the auto-dialer calls made to Mr. Hayward’s cellular telephone
                                   7   after Mr. Hayward revoked any consent Defendant mistakenly believed it had to call
                                   8   him using an ATDS.
                                   9         66.    Nortek repeatedly placed non-emergency telephone calls to the wireless
                                  10   telephone number of Mr. Hayward using an automatic telephone dialing system
                                  11   without Plaintiff’s prior express consent in violation of federal law, including 47
  BLOOD HURST & O’ REARDON, LLP




                                  12   U.S.C § 227(b)(1)(A)(iii).
                                  13         67.    As a result of Defendant’s illegal conduct, Mr. Hayward and the
                                  14   members of the Class suffered actual damages and, under § 227(b)(3)(B), are entitled
                                  15   to, inter alia, a minimum of $500.00 in damages for each such violation of the TCPA.
                                  16         68.    As a result of Defendant’s willful conduct, Mr. Hayward and the
                                  17   members of the Class suffered actual damages and, under § 227(b)(3)(B), are entitled
                                  18   to, inter alia, up to $1,500 per call for each such violation of the TCPA.
                                  19         69.    Mr. Hayward and Class members are also entitled to, and do, seek
                                  20   injunctive relief prohibiting Nortek from violating the TCPA in the future.
                                  21                                        COUNT II
                                  22                  (Violation of the TCPA – 47 C.F.R. § 64.1200(c)(2))
                                  23         70.    Mr. Hayward incorporates Paragraphs 1 through 62 as if fully set forth
                                  24    herein.
                                  25         71.    The acts of Nortek constitute violations of the TCPA and/or its
                                  26   implementing regulations.
                                  27
                                  28
                                                                                  9                                  Case No.
00164050
                                                                    CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.11 Page 11 of 14




                                   1         72.    The TCPA required the FCC to initiate a rulemaking proceeding
                                   2   concerning the need to protect residential telephone subscribers’ privacy rights to
                                   3   avoid receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(1).
                                   4         73.    The TCPA required the FCC to conclude such proceedings by issuing
                                   5   regulations to implement methods and procedures for protecting such privacy rights
                                   6   in an efficient, effective, and economic manner and without the imposition of any
                                   7   additional charge to telephone subscribers. 47 U.S.C. § 227(c)(2).
                                   8         74.    The TCPA specifically permitted the FCC to issue regulations requiring
                                   9   the establishment and operation of a single national database to compile a list of
                                  10   telephone numbers of residential subscribers who object to receiving telephone
                                  11   solicitations. 47 U.S.C. § 227(c)(3).
  BLOOD HURST & O’ REARDON, LLP




                                  12         75.    The FCC’s regulations provide:
                                  13         No person or entity shall initiate any telephone solicitation to...[a]
                                             residential telephone subscriber who has registered his or her telephone
                                  14
                                             number on the national do-not-call registry of persons who do not wish
                                  15         to receive telephone solicitations that is maintained by the Federal
                                             Government. Such do-not-call registrations must be honored
                                  16
                                             indefinitely, or until the registration is cancelled by the consumer or the
                                  17         telephone number is removed by the database administrator.
                                  18   47 C.F.R. § 64.1200(c)(2).
                                  19         76.    This provision is made applicable to wireless numbers by 47 C.F.R.
                                  20   § 64.1200(e).
                                  21         77.    Nortek failed to maintain the procedures required by 47 C.F.R.
                                  22   § 64.1200(c)(2)(i).
                                  23         78.    Nortek did not record Mr. Hayward’s request not to receive calls from
                                  24   Defendant.
                                  25         79.    Nortek did not use any process to prevent making calls to numbers on
                                  26   the National Do Not Call Registry.
                                  27
                                  28
                                                                                 10                                   Case No.
00164050
                                                                    CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.12 Page 12 of 14




                                   1         80.   As a result of Nortek’s actions in violation of the TCPA and the Federal
                                   2   FCC’s implementing regulations, Mr. Hayward is entitled to an award of damages up
                                   3   to $500.00 for each such violation pursuant to 47 U.S.C. § 227(c)(5)(B).
                                   4         81.   Nortek is aware of the TCPA’s do not call rules and has continued to
                                   5   call. Nortek’s conduct in violation of the TCPA and the FCC’s implementing
                                   6   regulations were willful or knowing.
                                   7         82.   Mr. Hayward requests this Court award treble damages for each such
                                   8   violation pursuant to 47 U.S.C. § 227(c)(5).
                                   9         WHEREFORE, Mr. Hayward requests that the Court enter judgment in his
                                  10   favor and in favor of each Class, and against Defendant for:
                                  11         A.    A declaration that Nortek’s practices described herein violate the
  BLOOD HURST & O’ REARDON, LLP




                                  12   Telephone Consumer Protection Act, 47 U.S.C. § 227;
                                  13         B.    An injunction requiring Nortek not to call any third parties or numbers
                                  14   that were skip traced, or obtained through other means than by obtaining the called
                                  15   party’s prior express consent to ensure that Mr. Hayward is not called now or when
                                  16   Mr. Hayward obtains additional telephone numbers in the future;
                                  17         C.    An injunction requiring Nortek to file quarterly reports of third-party
                                  18   audits with the Court on its system and procedures not to call any third parties or
                                  19   numbers that were skip traced to ensure that Mr. Hayward is not called in the future;
                                  20         D.    An award of actual damages in an amount to be proven at trial;
                                  21         E.    An award of statutory damages for Mr. Hayward and each Class member
                                  22   in the amount of $500.00 for each and every call that violated the TCPA;
                                  23         F.    An award of treble damages, as provided by statute, of up to $1,500.00
                                  24   for Mr. Hayward and each Class member for each and every call that willfully violated
                                  25   the TCPA;
                                  26         G.    An order certifying this action to be a proper class action pursuant to the
                                  27   Federal Rules of Civil Procedure 23, establishing the appropriate Classes and any
                                  28   Sub-classes the Court deems appropriate, finding that Mr. Hayward is a proper
                                                                                11                                    Case No.
00164050
                                                                  CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.13 Page 13 of 14




                                   1   representative of the Classes, and appointing the lawyers and law firms representing
                                   2   Mr. Hayward as counsel for the Classes;
                                   3         H.     An award of Mr. Hayward’s attorneys’ fees, litigation expenses, and
                                   4   costs of suit; and
                                   5         I.     Such further and other relief the Court deems reasonable and just.
                                   6                            DEMAND FOR TRIAL BY JURY
                                   7         Mr. Hayward, individually and on behalf of all others similarly situated,
                                   8   demands trial by jury.
                                   9                                           Respectfully submitted,
                                  10   Dated: May 6, 2020                        BLOOD HURST & O’REARDON, LLP
                                                                                 TIMOTHY G. BLOOD (149343)
                                  11                                             LESLIE E. HURST (178432)
                                                                                 JENNIFER L. MACPHERSON (202021)
  BLOOD HURST & O’ REARDON, LLP




                                  12
                                  13                                             By:      s/ Timothy G. Blood
                                                                                          TIMOTHY G. BLOOD
                                  14
                                                                                 501 West Broadway, Suite 1490
                                  15                                             San Diego, CA 92101
                                                                                 Tel: 619/338-1100
                                  16                                             619/338-1101 (fax)
                                                                                 tblood@bholaw.com
                                  17                                             lhurst@bholaw.com
                                                                                 jmacpherson@bholaw.com
                                  18
                                                                                 THE CONSUMER PROTECTION
                                  19                                              FIRM, PLLC
                                                                                 HEATHER H. JONES (FL0118974)
                                  20                                             WILLIAM “BILLY” PEERCE HOWARD
                                                                                  (FL0103330)
                                  21                                             4030 Henderson Blvd.
                                                                                 Tampa, FL 33609
                                  22                                             Tel: 813/500-1500
                                                                                 813/435-2369 (fax)
                                  23                                             Heather@TheConsumerProtectionFirm.com
                                                                                 Billy@TheConsumerProtectionFirm.com
                                  24
                                                                                 MORGAN & MORGAN COMPLEX
                                  25                                               LITIGATION GROUP
                                                                                 JOHN A. YANCHUNIS (FL324681)
                                  26                                             PATRICK A. BARTHLE II (FL99286)
                                                                                 201 N. Franklin Street, 7th Floor
                                  27                                             Tampa, FL 33602
                                                                                 Tel: 813/223-5505
                                  28                                             813/223-5402 (fax)
                                                                                  12                               Case No.
00164050
                                                                  CLASS ACTION COMPLAINT
                                  Case 3:20-cv-00854-BEN-DEB Document 1 Filed 05/06/20 PageID.14 Page 14 of 14




                                   1                                       jyanchunis@ForThePeople.com
                                                                           pbarthle@ForThePeople.com
                                   2
                                                                           Attorneys for Plaintiffs
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
  BLOOD HURST & O’ REARDON, LLP




                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                            13                              Case No.
00164050
                                                               CLASS ACTION COMPLAINT
